Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final Office Action in response to communication filed 08/20/2021.  Claims 2, 4, 6-7, 13 and 18 are amended.  Claims 5 and 8 are canceled.  Claims 2-4, 6-7 and 9-21 remain pending.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Claim 2 does not end with a period.
Claim 6 recites “claim 1 …” which is a canceled claim.  Therefore, Examiner suggests correcting dependency to claim 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-7, 9-12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PATNI, Amit (WO 2008/150815) in view of Gallo et al. (US 2015/0379853), and further in view of Sundar M et al. (US 2016/0033947).

Claim 2, PATNI teaches a computing device for translating a building automation
event into a mobile notification (abstract), comprising:
a memory (par. 38: memory); and
a processor configured to execute executable instructions stored in the memory (par. 44: processing circuit 406 processes code) to:
receive a notification of an event from a building automation system in a notification format of the building automation system (par. 36-37: pass event data from building automation system to server 130);
translate the notification of the event from the notification format of the building
automation system into a mobile notification of the event, wherein the
mobile notification of the event is formatted in a self-describing data
format that is platform and discipline independent (par. 40, 42 and 46: alarm event is received by server 130, which server 130 determines mobile device identifiers which event information should be passed and formats the text message according to a text messaging protocol compatible with the device), the notification of the event is translated by:
determining an event type of the event from a plurality of different event types based on information in the notification of the event received from the building automation system in the notification format of the building automation system (par. 41&53: identifying event priority level from the received alarm event); and
push the mobile notification of the event out to one or more mobile devices in the self-describing data format that is platform and discipline independent (par. 30: . 
PATNI does not teach:
retrieving a message template for the determined event type from a database that stores different message templates for different event types, the retrieved message template including template information that is specific to the determined event type of the plurality of different event types; 
adding information about the event to the template information that is already included in the retrieved message template to produce the mobile notification of the event in the self-describing data format that is platform and discipline independent, wherein the information about the event that is added to the template information already in the retrieved message template is included in and taken from the notification of the event received in the notification format of the building automation system and includes data or details about the event;
receive a user adjustment to an operation of the building automation system from one or more of the mobile devices to address the event in response to the one or more of the mobile devices receiving the mobile notification of the event; and
implement the user adjustment to the operation of the building automation system to address the event.
In the field of endeavor, Gallo teaches a system for sensor based messaging.  He goes on to teach when data from a sensor is received, the system analyzes the sensor data to determine a message template for formatting a message which can be sent to the system operating in different template format.  Additionally, when the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify PATNI’s messaging system by including the features of determining message template based on the event alert as taught by Gallo.  The motivation would be for enabling the system to communicate different type of message template operating on different messaging systems or platforms (Gallo par. 41). 
PATNI in view of Gallo does not teach:
receive a user adjustment to an operation of the building automation system from one or more of the mobile devices to address the event in response to the one or more of the mobile devices receiving the mobile notification of the event; and
implement the user adjustment to the operation of the building automation system to address the event.
In the field of endeavor, Sundar teaches a building management system.  He goes on to teach a BMS system data 121 illustrated in FIG. 1 can be an aggregation of the alarm and/or event data 111, the operator activity data 113, the status data 115, and the system activity data 117 that is communicated to a central location, such as a cloud (e.g., a cloud computing environment) and/or the internet 123 (par. 24).  Additionally, a display (e.g., graphical display) 203 for monitoring a building management system in accordance with one or more embodiments of the present disclosure. Graphical display 203 can be provided (e.g., displayed, published, and/or presented) to a user of a computing device, such as computing device 440 described in connection with FIG. 4 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the PATNI in view of Gallo’s mobile device by including feature of receiving adjustment to the automation system from the mobile device as taught by Sundar in order to decrease the amount of time and/or computing resources needed to monitor and analyze a large amount of data from building management system (Sundar par. 9).


Claim 3, the combination teaches wherein the building
automation system comprises a Heating, Ventilation and/or Air-Conditioning (HVAC) system (PATNI par. 27),
and the event is an alarm or warning associated with one or more of an equipment, a component, or a device of the HVAC system (PATNI Fig. 1, par. 26&29: device 13 is sensor associated with HVAC for monitoring data relating to the equipment of the HVAC system and sensor 22 exists in ventilation devices).

Claim 4, the combination teaches wherein the HVAC system includes a sensor (PATNI Fig. 1, par. 26&29: device 13 is sensor associated with HVAC for monitoring data relating to the equipment of the HVAC system and sensor 22 exists in ventilation devices), a controller and an actuator (PATNI par. 27: actuator and actuator control circuit), and wherein the event from the HVAC system is an alarm or warning associated with one or more of the sensor, the controller and the actuator (PATNI Fig. 1, par. 26&29: alarm or warning relating to the sensor 13 or 22 used for the purpose of monitoring).

Claim 6, the combination teaches wherein the one or more of the mobile devices each include a touchscreen graphical user interface (GUI) for displaying the mobile notification of the event to a user and for receiving the user adjustment to the operation of the building automation system (Sundar par. 52 &54: receive user inputs).

Claim 7, the combination teaches wherein the building automation system comprises a security system, and the event from the security system is a security alarm or warning (PATNI par. 26: security devices, occupancy sensor, etc…).

Claim 9, the combination teaches wherein the processor is configured to: 
receive the notification of the event from the building automation system via a network (Gallo par. 32: networks 104, 106 may include more than one network (e.g., 
transmit the mobile notification of the event to one or more of the mobile devices via the network (Gallo par. 85, 97: communication connection 512 communicate over various protocols including the internet).

Claim 10, the combination teaches wherein the network is
a cloud computing environment (Gallo par. 32, 85: communication over the internet also known as cloud computing environment).

Claim 11, the combination teaches wherein at least one of
the one or more mobile devices is a smart phone (PATNI par. 34).

Claim 12, the combination teaches wherein the template information of the message template is formatted consistent with the self-describing data format (Gallo par. 14&71: message template formatted and send with information related to the alert event).

Claim 15 is interpreted and rejected similar to limitation found in claim 2.
Claim 16 is interpreted and rejected similar to limitation found in claim 6.
Claim 19 is interpreted and rejected similar to limitation found in claim 6.
Claim 20 is interpreted and rejected similar to limitation found in claim 6.

s 13-14, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PATNI in view of Gallo.

Claim 13 is interpreted and rejected similar to limitations found in claim 2.  
Claim 14 is interpreted and rejected similar to limitations found in claim 3.
Claim 17 is interpreted and rejected similar to limitation found in claim 2.
Claim 18 has limitation “a network-based platform” which is interpreted similar to “computing device” limitation found in claim 2.  Therefore, the rejection for claim 18 is similar to limitation found in claim 2.
Claim 21 is interpreted and rejected similar to limitation found in claim 3.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AN T NGUYEN/           Primary Examiner, Art Unit 2683